Case 1:21-cv-02931-JGK Document 12 Filed 06/09/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

RAMON JAQUEZ,
21-cv-2931 (JGR)
Plaintiff,
ORDER
- against -

TANTUS, INC.,

Defendant.

 

JOHN G. KOELTL, District Judge:

The conference scheduled for today is canceled.

The plaintiff should file an Order to Show Cause for a
default judgment by June 18, 2021 and follow the Court’s
Individual Rule VII.

SO ORDERED .

Dated: New York, New York
June 9, 2021

On, hhh

_ G. Koeltl
United States District Judge

=

 

 

USDS SDNY
{DOCUMENT

ELECTRONICALLY FILED
DOC #: .
DATE FILED: _6/27/ 9021

 

 

 

 

 

 

 

 
